Citation Nr: 0309200	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  99-04 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
osteogenesis imperfecta.  

2.  Entitlement to an increased evaluation for residuals of a 
fractured right shoulder with dislocation, currently rated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to May 
1977.  

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's requests to reopen 
his claims for service connection for hypoactive thyroid and 
osteogenesis imperfecta and his claim for an increased rating 
for residuals of a right shoulder fracture with dislocation.  

The Board of Veterans' Appeals (Board) in a July 2000 
decision reopened the claim and granted service connection 
for hypoactive thyroid.  The issues of whether or not new and 
material evidence had been submitted to reopen his claim for 
service connection for osteogenesis imperfecta and an 
increased rating for the right shoulder disorder were 
remanded by the Board in July 2000.  

The Court in Stegall v. West, 11  Vet. App. 268 (1998) held 
that a remand by the Board confers on the veteran as a matter 
of law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The Board noted the veteran 
reported he was last examined by VA in March 1997.  In the 
remand the RO was ordered to obtain a copy of that 
examination.  A Deferred Rating Sheet dated in October 2000 
reveals the an AMIE search showed no VA examination for the 
entire year of 1997.  In addition the RO obtained the 
veteran's VA treatment records from the VA Medical Center in 
Temple dated from March 1998 to September 2000.  The RO 
arranged for the veteran to be afforded VA examinations in 
November 2000, February 2001 and July 2002.  The reports of 
those examination addressed the questions posed by the Board 
in the remand.  The development ordered in the remand has 
been completed to the extent possible.  The veteran's claims 
have been returned to the Board for further appellate 
consideration.  

The veteran has raised the issue of service connection for a 
neck disorder claimed as secondary to his residuals of a 
fracture of the right shoulder and dislocation.  The claim 
has not been developed or certified for appellate review and 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for osteogenesis imperfecta in a January 1993 rating 
decision.  The veteran did not file a notice of disagreement 
with the denial of service connection for osteogenesis 
imperfecta within one year of being notified his claim was 
denied.  

2.  The additional evidence submitted since the decision of 
the RO is cumulative or redundant, or is not significant 
enough that it must be considered in order to fairly decide 
the merits of the claim for service connection for 
osteogenesis imperfecta.  

3.  The veteran's residuals of a fracture and dislocation of 
the right shoulder do not produce limitation of motion, 
(including during flare-ups or with use) of such severity the 
veteran is unable to raise the arm more than 25 degrees from 
his side.  


CONCLUSIONS OF LAW

1.  The January 1993 rating decision of the RO is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (1992).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
osteogenesis imperfecta.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).   

3.  The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the right shoulder with 
dislocation have not been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5201, 5202 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  

A review of the claims folder reveals the RO informed the 
veteran of the passage and provisions of the VCAA in the 
November 2002 supplemental statement of the case.  It also 
listed all of the evidence considered by the RO.  At his 
hearing in October 1999 the veteran identified the evidence 
he believed was missing from the claims folder.  The RO as 
noted above attempted to obtain a copy of a March 1997 VA 
examination report and none was found.  The RO requested and 
obtained the veteran's outpatient treatment records from VA.  
There is no indication there are any other records which 
could be obtained.  

The veteran was afforded VA examinations in November 2000, 
February 2001 and July 2002.  The reports of those 
examinations are of record and are adequate for rating 
purposes.  They address the questions posed by the Board in 
its remand.  

The appellant has been generally kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he was responsible for, and what evidence VA must 
secure as is set out in detail below.  Therefore, there is no 
further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background.  The veteran was examined for enlistment 
in November 1973.  No defects of the musculoskeletal system 
were noted.  A March 1974 examination at service entrance 
noted no defects or diseases.  On his Report of Medical 
History dated in November 1973 the veteran wrote that he had 
broken his arm in 1967.  He checked he was left handed.  

Service medical records reveal the veteran sustained an 
undisplaced fracture of the distal radius and ulnar in August 
1976.  

In February 1977 the veteran fell on ice and reinjured his 
right arm.  X-rays revealed an anterior dislocation and 
displaced fracture of the right humeral head.  April 1977 
records note the veteran had recovered full range of motion 
and strength comparable to the unaffected side.  Range of 
motion of the right shoulder was recorded as 115 degrees of 
flexion, 60 degrees of abduction and 40 degrees of extension.  

The service medical records in the claims folder do not 
include a separation examination.  

In February 1978 the veteran filed his original claim for 
service connection for the right shoulder.  On a VA 
examination report in April 1978 the veteran stated his 
shoulder was not mobile.  Using his right shoulder caused 
right chest muscle pain.  Abduction of the right arm was only 
to shoulder level when he had pain and stiffness.  Forward 
raising of the right arm was 100 percent, but with real 
effort on the last 16 degrees of full elevation.  There was 
slight tenderness to palpation in the anterior aspect of the 
right shoulder joint, but no swelling.  X-rays of the right 
shoulder revealed no evidence of abnormal calcification or 
arthritis change.  There was a slight deformity of the 
proximal humerus indicating severe fracture.  The right 
humerus was intact with no evidence of arthritic change.  The 
diagnosis was residuals of dislocation of right shoulder with 
50 percent limitation of abduction of the right arm.  

A June 1978 rating decision granted service connection for 
residuals of fractured right shoulder with dislocation.  A 20 
percent rating for limitation of motion of the minor arm 
between side and shoulder level was assigned.  

In April 1980 the veteran complained his right shoulder 
became painful with loss of motion.  It "popped" out at 
times.  The examiner noted the right shoulder still 
dislocated.  It had occurred four times since 1977.  There 
was slight anterior (illegible).  Abduction was to 80 
degrees.  He was able to elevate the arm to 150 degrees.  He 
lacked 10 degrees of internal and external rotation.  X-rays 
of the right wrist, left hand and right shoulder revealed 
that both 5th metacarpals were slightly deformed, presumably 
on a congenital basis.  There was also a deformity of the 
surgical neck of the humerus, presumably a healed fracture.  
The diagnosis was residuals of surgical neck of the right 
humerus.  

In April 1987 the veteran requested that his medical records 
be obtained from the VA Medical Center in Temple.  The RO 
received the veteran's VA outpatient treatment records in 
August 1987.  There were no records of treatment of the right 
shoulder.  

The veteran submitted a claim in March 1991 for what he 
described as an increase for his "service connected skeletal 
system."  In support of his claim he submitted March 1991 
records from Scott and White Hospital, which include bone 
density testing and March 1991 VA medical records which 
included an impression of probable osteogenesis imperfecta.  
The diagnosis was still primarily clinical.  X-rays revealed 
a mild benign area of cortical thickening and sclerosis in 
the left proximal fibular shaft.  X-rays of the humerus 
revealed no evidence of fracture, sclerotic or lytic lesion.  
There was no abnormal thinning of the cortex and no definite 
abnormal bending or abnormal bone texture noted.  No definite 
old fracture was noted.  The radiographs of the humerus were 
normal.  

The RO denied an increased rating for his service connected 
disabilities in April 1991.  

In April 1991 the veteran's representative submitted 
additional records.  They included a description of the 
veteran's job and the activities it required from the Texas 
Municipal Retirement System.  February 1990 VA X-rays of the 
right shoulder revealed no evidence of dislocation.  There 
were artifacts due to superimposed fat planes versus 
undisplaced fracture of the surgical neck of the right 
humerus, probably the former.  A January 1991 VA bone scan 
was noted to be abnormal with multifocal abnormalities.  A 
February (no year) VA record revealed the veteran had fallen 
off a ladder and landed on his right shoulder. The diagnosis 
was fractured right humerus.  

The veteran requested his claim for increase be reconsidered 
in May 1991.  The RO again denied the claim for an increase 
based on the records of probable osteogenesis imperfecta and 
new fracture of the right humerus in May 1991.  

The veteran submitted a Statement in Support of Claim in 
August 1992.  The veteran asked that his claim be re-
evaluated.  He wrote that he was discharged in 1977 due to 
his "skeletal condition."  He had been discharged from his 
job because he was unable to lift anything more than 10 
pounds.  His bones were getting brittler and he was being 
treated at the VA, and Scott and White Hospital.  He had been 
denied advancement at his job and had suffered pay losses due 
to his condition.  He indicated he was treated in the Army 
for the condition which had been deteriorating.  

The RO requested the veteran's medical records.  In October 
1992 the RO received the veteran's VA outpatient treatment 
records.  They included duplicates of February 1991 records 
of the Endocrinology department.  Those records noted 
probable diagnosis of osteogenesis imperfecta.  June 1991 
records also noted a diagnosis of osteogenesis imperfecta.  
Additional February 1990 VA records were related to the 
veteran's fall from a ladder.  In August 1992 endocrinology 
notes again included as a problem osteogenesis imperfecta.  
Dual-energy x-ray absorptionmetry (DEXA) results were 
compared and revealed the areas tested were below the 
fracture threshold.  September 1991 VA records included dual 
photon absorptionmetry results (DPA) test results.  The 
diagnostic impression was osteogenesis imperfecta.  March 
1991 records also included an assessment of osteogenesis 
imperfecta.  

The RO interpreted the August 1992 statement of the veteran 
as a claim for service connection for osteogenesis imperfecta 
and a claim for increased ratings.  In response the RO 
arrange for a VA examination to be conducted in November 
1992.  

The VA examiner recorded a history of an in-service fracture 
of the right shoulder and a post service 1991 injury to the 
right shoulder when the veteran fell from a ladder.  The 
veteran was unable to lift more than 25 pounds.  The veteran 
had lost several jobs due to his pain associated with various 
body regions.  The veteran was being treated for osteogenesis 
imperfecta at Scott and White Hospital.  

Examination in November 1992 by VA revealed slight 
restriction of motion of the right shoulder.  Flexion was to 
180 degrees, bilaterally.  Abduction was to 180 degrees, 
bilaterally.  Extension on the right was to 30 degrees and to 
45 degrees on the left.  Internal Rotation was to 75 degrees 
on the right and 90 degrees on the left.  External Rotation 
was to 75 degrees on the right and 90 degrees on the left.  

The VA examiner noted that recent X-rays of the right 
shoulder were negative.  He commented that pain was caused by 
residuals of an old fracture dislocation of the right 
shoulder.  He stated that pain due to osteogenesis imperfecta 
would be determined by an endocrinologist.  

The November 1992 VA X-rays of the right shoulder revealed 
minimal degenerative joint disease.  

The RO in a January 1993 rating decision denied service 
connection for osteogenesis imperfecta and increased ratings 
for the veteran's service connected disorders of the right 
shoulder, right wrist and left hand.  It was recorded that 
there was no evidence of osteogenesis imperfecta during 
service or shortly thereafter.  The veteran was notified his 
claims had been denied by the RO in a letter dated in January 
1993.  The claims folder does not include any correspondence 
or communication from the veteran dated within one year of 
the January 1992 letter from the RO.  

In April 1997 the veteran submitted claims for hypoactive 
thyroid, an increased rating for the skeletal system and his 
neck.  He submitted additional records in support of his 
claims.  They included a May 1995 VA bone density study.  
February 1996 VA records of follow up for osteogenesis 
imperfecta were also submitted.  A February 1997 VA records 
also included diagnosis of osteogenesis imperfecta.  

The RO in a September 1997 rating decision denied increased 
ratings for the right shoulder, right wrist and left hand.  
They also denied the request to reopen his claims for service 
connection for hypoactive thyroid and osteogenesis 
imperfecta.  An extraschedular rating for the right shoulder 
was also denied.  An October 1997 letter notified the veteran 
of the September 1997 rating decision.  In September 1998 the 
veteran filed a notice of disagreement with the rating 
decision.  He only disagreed with the evaluation of the right 
shoulder, and the denial of service connection for hypoactive 
thyroid and osteogenesis imperfecta.  He raised the issue of 
service connection for a neck disorder claimed as secondary 
to his service connected right shoulder disability.  

The RO sent the veteran a letter in November 1998 which 
explained the appeal process.  In December 1998 the RO sent 
the veteran a statement of the case which included the issues 
of an increased rating for the right shoulder and whether or 
not new and material evidence had been submitted to reopen 
his claims for service connection for hypoactive thyroid and 
osteogenesis imperfecta.  It listed the evidence considered 
by the RO.  In February 1999 the RO received the veteran's 
substantive appeal.  The veteran requested a hearing before a 
Member of the Board.  

A hearing was held before the undersigned Member of the Board 
in October 1999.  The veteran testified he had a discrepancy 
between the motion of his right and left shoulders.  He could 
not raise his right arm above his head.  He was not able to 
raise it even a third of the way up.  When the Member asked 
the veteran if he had more than 45 but not 90 degrees of 
motion the veteran responded, "yeah, that's it.'  (T-4).  He 
stated he was last examined by VA in March 1997.  He was 
currently being treated at VA for the shoulder, he went there 
about twice a year and he took Ibuprofen which helped ease 
his shoulder.  (T-6).  When asked if he had any other 
symptoms of the right shoulder he responded he had "bumps on 
top of his shoulder."  He worked at a computer.  He had not 
had any other accident or injury that made his shoulder 
worse.  (T-7).  He was seen exclusively by VA for treatment 
of his shoulder.  (T-8).  In 1989 or 1990 he was helping 
someone do construction work and the ladder gave way.  He 
"re-aggravated" the shoulder.  (T-8)  

The Board of Veterans' Appeals (Board) in a July 2000 
decision granted service connection for hypoactive thyroid, 
and remanded the issues of whether or not new and material 
evidence had been submitted to reopen the claim for service 
connection for osteogenesis imperfecta and an increased 
rating for the right shoulder.  

The RO in compliance with the remand of the Board obtained 
copies of the veteran's VA treatment records.  They included 
continuing diagnosis and treatment for osteogenesis 
imperfecta.  

The RO sent the veteran a letter in October 2002 notifying 
him they were undertaking the development ordered by the 
Board and that a VA examination was being arranged.  

In October 2000 the RO granted service connection for 
hypoactive thyroid and assigned a 10 percent rating.  

The RO received additional VA outpatient treatment records in 
November 2000.  They included February 1997 VA records noting 
follow up treatment for osteogenesis imperfecta that was 
stable but still with increased risk of fractures.  
Additional records of follow up treatment from 1997 through 
1998 were obtained.  A June 1997 Bone Densitometry test 
report was also obtained.  

A November 2000 VA examination included history given by the 
veteran of multiple fractures of the arms when he was a 
child. The veteran stated he had pain, weakness and stiffness 
of the right shoulder with occasional swelling.  Sleeping 
"wrong" on the shoulder caused pain.  The veteran was left 
handed and worked as a computer operator.  

On examination range of motion of the shoulder was 
inconsistent and appeared to be under the veteran's control.  
Initially the examiner was able to get the veteran to flex to 
70 degrees and to abduct to 60 degrees, both actively and 
passively.  On repeated examinations, the motion varied with 
each examination and ultimately the examiner was able to get 
the veteran to flexion of 110 and abduction of 100 degrees 
both actively and passively.  He had full internal and 
external rotation of the right shoulder and 30 degrees of 
extension.  Occasionally there was a slight popping sound 
about the anterior aspect of the right shoulder.  However, 
there was no obvious instability.  There was no scarring but 
there was an old healed olecranon pin scar.  X-rays of the 
shoulder revealed any previous fracture was well healed.  
Mild degenerative changes were seen.  In the assessment 
section of the examination report the VA physician stated the 
veteran did not appear entirely cooperative with the right 
shoulder portion of the examination.  He appeared to be 
voluntarily restricting motion of his shoulder.  In the 
examiner's opinion he had at least 110 degrees of flexion and 
110 degrees of abduction.  

The examiner wrote in part the following regarding diagnosis 
of osteogenesis imperfecta:

Osteogenesis imperfecta is clearly a 
genetic condition that exists in the 
individual from the time of conception.  
If the patient does indeed have 
osteogenesis imperfecta (which seems 
likely, although it has not been proven) 
he would have also had it during the time 
of his service in the armed forces, 
although the service itself did not cause 
the osteogenesis imperfecta.  

More testing was recommended to reach a diagnosis which at 
that time was based on clinical and radiographic appearance.  

A VA examination of the shoulder was conducted in February 
2001.  The VA examiner noted the veteran was left hand 
dominant.  The veteran complained of pain in the right 
shoulder.  It hurt at night.  He was able to perform his 
duties as a military technician with the National Guard.  He 
had an upper extremity profile.  

On examination he was able to elevate his hands actively 
above his head.  He was able to place both hands behind his 
head.  He actively elevated the right shoulder to 90 degrees 
and passively to 170 degrees.  X-rays revealed moderate 
narrowing of the glenohumeral joint and mild deformity of the 
right shoulder which was consistent with a healed fracture of 
the neck of the humerus.  The diagnosis was moderate 
osteoarthritis of the right shoulder glenohumeral joint.  In 
the VA examiners opinion it was difficult to determine if the 
veteran fully cooperated with the examination.  There was no 
evidence of recurrent dislocations.  

In April 2002 VA medical records included complaints of right 
shoulder pain.  

A VA orthopedic examination of the veteran was performed in 
April 2002.  The examiner reviewed the claims folder and the 
veteran's chart.  The VA examiner noted there still seemed to 
be varying amounts of flexion and abduction of the right 
shoulder that appeared to be volitional and under the 
veteran's muscular control.  That day the veteran voluntarily 
flexed to 90 degrees and abducted to 50 degrees actively.  
The abduction was slightly better than midway between his 
side and shoulder level.  

In the examiner's opinion any degree of true ankylosis in the 
shoulder was minimal.  The veteran might have some limitation 
of shoulder flexion and abduction on the basis of pain and 
excess fatigability at some times.  It was possible on a bad 
day he had 10 percent more limitation of motion due to pain 
and fatigability.  Other than his initial injury the veteran 
reported only one other dislocation in February 1990 related 
to falling from a ladder.  Examination of the right shoulder 
did not reveal any instability.  There was no evidence of any 
other symptomatology such as fibrous union, nonunion or loss 
of head of the humerus.  

As to the osteogenesis imperfecta the physician stated it was 
congenital in nature. There was no evidence that the alleged 
osteogenesis imperfecta was aggravated in service.  There was 
no evidence that it was secondary to a service connected 
disability.  

A skin biopsy for osteogenesis imperfecta was performed.  An 
Addendum to the VA examination report dated in September 2002 
stated the study was inconclusive.  

July 2002 VA records included records of treatment and 
diagnosis of osteoporosis of unclear cause and a history of 
osteogenesis imperfecta, "made in the past."  

In November 2002 the RO issued a supplemental statement of 
the case to the veteran.  It noted the passage of the VCAA 
and included the provisions of the new version of 38 C.F.R. 
§ 3.159.  It also listed all of the evidence which had been 
obtained and considered by the RO.  

New and Material 

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2002).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(2002).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge.  

Analysis.  The United States Court of Appeals for Veterans 
Claims (Court) has held VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The RO denied the claim for service 
connection for osteogenesis imperfecta in January 1993.  The 
veteran did not submit a notice of disagreement with that 
decision within one year of the date he was notified his 
claim was denied.  The January 1993 rating decision is final.  
38. C.F.R. §§ 3.104, 20.1103 (1992).  Although the veteran 
had submitted records of a diagnosis of a skeletal disorder 
earlier he framed his claim as one for increased ratings.  
The earlier rating decisions of the RO did not address the 
issue of service connection for osteogenesis imperfecta.  The 
only final disallowance of the claim is therefore the January 
1993 rating decision of the RO.  

The Board has compared the evidence in the claims folder in 
January 1993 with the evidence submitted since that date and 
finds the evidence is not "new and material" within the 
meaning of the regulations.  The evidence of record in 
January 1993 included the service medical records, and VA and 
private records of probable diagnosis, testing and follow up 
treatment for osteogenesis imperfecta.  

The evidence submitted since January 1993 includes VA records 
and examination reports which include follow up treatment, 
testing and inconclusive diagnosis of osteogenesis 
imperfecta.  The VA records and examinations also note 
osteogenesis imperfecta is congenital and do not offer any 
connection between the osteogenesis imperfecta and service 
either directly, on a secondary basis or by aggravation.  

The regulations provide a definition of evidence which is 
considered "new".  It must not be cumulative nor redundant.  
In this instance the records submitted since January 1993 are 
merely a continuation of earlier records as they reveal 
possible diagnosis, testing and treatment for osteogenesis 
imperfecta.  They are cumulative of the records previously in 
the claims folder.  The only new evidence of record are the 
VA examination reports which include statements and opinions 
of the VA physicians that osteogenesis imperfecta is 
congenital and unrelated to service.  

While these records are new they are of limited significance 
and probative value since they do not advance the prospects 
of the condition being related to service and merely provide 
competent medical evidence of a congenital disability.  

Those statements while new and relevant to the issue are not 
of such significance that they must be considered on a de 
novo basis in order to fairly decide the claim.  As 
consideration of the opinions of the physicians is of no 
benefit to the veteran there can be nothing unfair in failing 
to reopen the claim.  The Board has concluded that the 
evidence submitted since the January 1993 rating decision is 
not new and material and the claim may not be reopened.  
38 C.F.R. § 3.156(a) (2001).  

Increased Rating

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Limitation of motion of the minor arm to 25 degrees from the 
side is rated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2002).  

Analysis.  The veteran's residuals of a fracture of the right 
shoulder with dislocation are currently rated as 20 percent 
disabling.  As is noted above the right shoulder has been 
rated as 20 percent disabling since the RO originally granted 
service connection in June 1978.  

The residuals of the fracture of the right shoulder shown in 
the medical records include minimal to moderate arthritis, 
pain and limitation of motion.  The VA examiner in April 2002 
clearly stated any ankylosis was minimal, the only 
dislocations were in service and after a post service injury 
to the shoulder.  In addition he found no instability of the 
shoulder or other symptomatology such as fibrous union, 
nonunion or loss of the head of the humerus.  For that reason 
the Board concluded that higher ratings based on diagnostic 
codes 5200 and 5202 were not for application as they required 
evidence of ankylosis or impairment of the humerus.  

The veteran's residuals of degenerative changes are rated 
based on limitation of motion.  In this instance X-rays of 
the right shoulder reveal minimum to moderate degenerative 
changes.  The Schedule for Rating Disabilities provides that 
arthritis due to trauma is rated as degenerative arthritis 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2002).  Limitation of motion of the arm is 
rated based on whether or not the arm is the major or minor 
arm.  The determination as to handedness is based on the 
evidence of record or by testing.  38 C.F.R. § 4.69.  In this 
instance the records consistently noted the veteran was left 
handed.  For that reason the Board has concluded his service 
connected residuals of the right shoulder involve the minor 
arm.  

A higher rating than 20 percent for limitation of motion of 
the arm requires limitation to within 25 degrees of the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Board has 
carefully reviewed 38 C.F.R. § 4.71, Plate I which 
illustrates normal range of motion of the arm.  Shoulder 
level in flexion and abduction is measured as being at 90 
degrees and the arm at the side is at 0 degrees.  Although 
there was some variation in the ranges of motion demonstrated 
on examination by the right shoulder, none was limited to 
within 25 degrees of the veteran's side.  

The Court has held consideration should be given to 
functional loss due to pain as provided in 38 C.F.R. § 4.40.  
The Court noted that 38 C.F.R. § 4.40 required that a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
Johnston v. Brown, 10 Vet. App. 80 (1997).  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995) the Court held that diagnostic 
codes based solely on range of motion do not subsume 
38 C.F.R. § 4.40 or 4.45.  They ruled that 38 C.F.R. § 4.14 
which forbids pyramiding does not forbid consideration of 
higher ratings based on a greater limitation of motion due to 
pain on use including during flare-ups.  The Court ordered 
the Board to apply the provisions of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint in increased ratings cases.  

The VA examiner in April 2002 opined that with pain the 
motion of the arm might be limited an additional 10 percent.  
Even if the Board subtracts 10 percent from measurements of 
the range of motion of the right shoulder they do not 
approach limitation to within 25 degrees of the veteran's 
side.  

The Board has concluded that an increased rating for the 
residuals of a fracture of the right shoulder and dislocation 
is not warranted.  




ORDER

New and material evidence has not been submitted and the 
veteran's claim for service connection for osteogenesis 
imperfecta is not reopened.  

An increased rating for residuals of a fracture of the right 
shoulder with dislocation is denied.  



	                        
____________________________________________
	Jeff Martin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

